Citation Nr: 1724721	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-41 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1947 to November 1948 and from November 1951 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Huntington, West Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for bilateral hearing loss and posttraumatic stress disorder (PTSD), and his combined evaluation is 70 percent.  He has contended that he can no longer work full-time due to the combination of his service-connected disabilities.

The Veteran was most recently provided VA examinations in September 2014 for hearing loss and May 2014 for PTSD.  However, neither examination addressed the combined impact of the Veteran's service-connected disabilities.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD and bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records. 

2.  The AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims file.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


